Honorable John Allen             Opinion No. M-352
Chairman, Coneervation and
  Reclamation Committee,         Re:   Senate Bill No. 232,
House of Representatives               Changing appointment
State Capitol Building                 of Board of Mrectore
Austin, Texas 78711                    of the Qalveston County
                                       Water Authority; con-
                                       stitutionality under
                                       Section 59(d) of Article
Dear Mr. Allen:                        XVI, Texas Constitution.
       You have requested an opinion concerning the applica-
tion of the requirement of Section 59(d) of Article XVI, of
the Constitution of Texas, to Senate Bill No. 232, 6lst
Legislature.
       Senate Bill No. 232 proposes to amend the Act which
created'the Galveston County Water Authority. Article 8280-
339, V.C.S. Under that Act, vacancies on the Board of Dlrec-
tors are filled by appointment of the CormnlasionersCourt of
Galveston County. Senate Bill No. 232 would require after
May 1, 1969, that three of the seven directors shall be resi-
dents of the City of Galveston and shall be appointed by the
Commissioners Court upon the recommendation of the Galveaton
City Council. Section 5 of the present Act does not contain
that requirement.
       Section 59(d) of Article XVI of the Constitution of
Texas provides that notice of the Intention to Introduce
any bill which alters the qualifications or term@ of the
office of the members of the gove?nlng body of the district,
together with a copy of the bill, shall have been published
at leaat thirty days and not more than ninety days prior to
the Introduction thereof In a newspaper or newspapers having
general circulation in the county or counties In which said
district or any part thereof is located, and by delivering
a copy of such notice and such bill to the CfOvernor,who
shall submit such notice and bill to the Texas Water Rights
Commission, which shall In turn file its recommendations as
to such bill with the Governor, Lieutenant Governor and


                             -1744-
Ron. John Allen, page 2(M-352)



Speaker of the House of Representatives within thrlty days
from the date notice was received by the Commission.
        You Indicate In your request that "The Texas Water
Rights Commission has raised the question that this Bill
alters the qualifications of the directors, thus bringing
the Bill within thenpurview of Section 59(d) of Article
XVI .('
       You state that such constitutional notice require-
ments have not been met. It is the opinion of this office
that Senate Bill No. 232 If enacted Into law would be con-
trary to Section 59(d) of Article XVI of the Constitution
of Texas. Attorney General Opinion M-59 (1967).
                            SUMMARY
       Senate Bill No.'Z?32,relating to the appolnt-
       ment of the.Board of Directors of the Galves-
       ton County Water Authority, If enacted, would
       be In violation of Section 59(d) of Article
       XVI of the Texas Constitution, as the noticea
       provided for In Section 59(d) of Article XVI
       were not given.
                                          truly youra,



                                         rney   General of Texae
Prepared by Vlnce Taylor
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
John R. Qrace
Fisher A. Tyler
Roland Allen
Houghton Brownlee
W. V. Geppert
Staff &gal Assistant


                            -   1745 -